Maximilian Moss, S.
This is a proceeding for a judicial determination of the validity, construction and effect of the disposition contained in article “Second” of the testator’s will.
By the terms of said article testator bequeathed all his stock in a corporation owning a parcel of real estate and his right, title and interest in a second described parcel of real estate in trust for the benefit of all his grandchildren “asa class.” The trustees were required to invest and reinvest all profits and earnings in legáis and to pay over corpus and income to each grandchild as each reaches 21 years of age.
The language contemplated the creation of a trust for each of his grandchildren who survived the testator, each such trust to comprise an equal part of the stock of the corporation and real property mentioned (Matter of Kimberly, 150 N. Y. 90, 93). The intention of testator that separate trusts were to be created for each grandchild rather than a single trust for all of them, which might invalidate the trust, is borne out by the provisions of subdivision “b” for- the payment of his share and the income thereon as each reaches the age of 21 years. The provision that the income shall be accumulated for the minorities of the respective grandchildren is a lawful direction Real Property Law, § 61; Personal Property Law, § 16). The trusts created under the will are entirely valid and are to be administered as such. Settle decree on notice.